UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2079


DAVE HENRI R. MEERVIS,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 30, 2021                                          Decided: August 11, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dave Henri R. Meervis, Petitioner Pro Se. Karen L. Melnik, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dave Henri R. Meervis, a native and citizen of Belgium, has filed a pro se petition

for review of the order of the Board of Immigration Appeals affirming without opinion the

immigration judge’s written decision denying Meervis’ application for asylum and

ordering Meervis removed to Belgium. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b) (directing appealing parties to present

specific arguments, issues, and supporting facts in an informal brief and observing that this

court “limit[s] its review to the issues raised in the informal brief”). Affording Meervis’

pro se informal brief a liberal construction, see Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(instructing courts to liberally construe pro se documents), we conclude that Meervis has

failed to challenge the immigration judge’s dispositive rationale, which became the final

agency determination, see 8 C.F.R. § 1003.1(e)(4) (2021). We therefore hold that Meervis

has forfeited appellate review of the Board’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we deny the petition for review. We deny as unnecessary the Attorney

General’s motion to remand and deny as moot Meervis’ motion for injunctive relief

pending appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED



                                               2